Atkinson, J.
(After stating the facts.) Coleman was a party plaintiff in both actions. While different officers of the county were sought to be enjoined, it was not contended that there was a variance between the actions in the matter of parties defendant. The first action sought to enjoin the levy of a local tax, while the second suit sought to enjoin collection after the tax had been levied. The grounds of attack in the second were included in the first. In the first case there was a final judgment against Coleman, and it was conclusive against him in the second. It was contended that the suit to enjoin the levy of the tax related merely to the tax for one year, while the suit to enjoin collection of the tax related to taxes for another year, and on that account the subject-matters of the suits were different, and the former judgment would not be conclusive; citing Georgia Railroad & Banking Co. v. Wright, 124 Ga. 596 (53 S. E. 251); 28 Cyc. 1182 (b); Keokuk &c. R. Co. v. Missouri, 152 U. S. 301 (14 Sup. Ct. 592, 38 L. ed. 450); Davenport v. Rock Island R. Co., 38 Iowa, 633-40. But this takes an unduly restricted view of the scope of the judgment in the former ease. While in the first suit it was. prayed that the officers be enjoined from levying the tax, the scope of the action was broader, and sought a decree declaring the election and the law void, so that no tax could be levied thereunder. This attack was not directed against the levy of a tax for one year any more than another year, but went *208to the right of the county to tax at all. This right to tax lies at the foundation of the second action, and upon that controlling question Coleman was concluded by the former judgment. Civil Code (1910), § 4336; Kennedy v. McCarthy, 73 Ga. 346; Kelly & Jones Co. v. Moore, 128 Ga. 683 (58 S. E. 181); Harris v. Equitable Securities Co., 129 Ga. 241 (58 S. E. 831).

Judgment affirmed.


All the Justices concur.